 



Exhibit 10.1
AGREEMENT
     This AGREEMENT (this “Agreement”), dated as of August 31, 2005, is by and
between PRECISION DRILLING CORPORATION, an Alberta corporation (“Seller”), and
WEATHERFORD INTERNATIONAL LTD., a Bermuda exempted company (“Purchaser”).
     WHEREAS, Seller and Purchaser hereby acknowledge that, due to a scrivener’s
error, the definition of “Seller Retained Liabilities” contained in the Stock
Purchase Agreement, dated as of June 6, 2005, by and between Seller and
Purchaser (the “Stock Purchase Agreement”), does not reflect the true intentions
of the Seller and Purchaser; and
     NOW, THEREFORE, in consideration of the premises and the covenants and
agreements contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, and intending to be
legally bound hereby, the parties hereto hereby agree as follows:
     1. Seller does hereby, upon the terms and subject to the conditions of the
Stock Purchase Agreement, assume, and agree to discharge or perform when due,
all of the Seller Retained Liabilities (as the scope of such liabilities are
defined pursuant to this Agreement). Section 8.9(l) of the Stock Purchase
Agreement is hereby deleted in its entirety and replaced with the following:
     “Seller Retained Liabilities” means any and all of the following
indebtedness, liabilities and obligations of any of the Seller Companies or any
of them in existence at or attributable to periods prior to and including the
Closing, to the extent not reflected in the Closing Date Balance Sheet or the
Seller Disclosure Letter: (a) any liability or claim for liability (whether in
contract, in tort or otherwise, and whether or not successful) related to any
Employee including, without limitation, any workers’ compensation or worker
injury claim or any termination or severance obligations for any Employee
described in Section 5.9(g) hereof; (b) any liability or claim for liability
(whether in contract, in tort, or otherwise, and whether or not successful)
related to the administration or termination of, or any benefits under, any
Seller Plan; (c) any obligation, liability or claim for liability (whether in
contract, in tort or otherwise, and whether or not successful) of Seller or any
of the Seller Companies to Seller or any of its other Subsidiaries or any of
their Affiliates described in Section 5.8 hereof; (d) all fees and expenses of
Seller or any of the Seller Companies described in Section 3.17 or Section 5.8
hereof, and (e) without restricting the generality of the foregoing, any and all
liabilities, debts and obligations of any of the Seller Companies or any of
their Affiliates arising from, relating to or based upon the matters described
in Sections 5.1, 5.11, 5.12 and 5.22 hereof and Schedule 5.12 of the Seller
Disclosure Letter. The indebtedness, liabilities and obligations of Seller or
any of the Seller Companies described above shall constitute the “Seller
Retained Liabilities” notwithstanding that claims in respect of such
indebtedness, liabilities or obligations arose, or claims in respect thereof
were made, after the Closing Date.
     2. Under no circumstances shall Section 8.9(l) of the Stock Purchase
Agreement, as amended herein, affect, limit or restrict any indebtedness,
liabilities or obligations of the Seller arising from its agreements and
covenants in the Stock Purchase Agreement.

 



--------------------------------------------------------------------------------



 



     3. All capitalized terms used but not otherwise defined in this Agreement
shall have the meanings ascribed to such terms in the Stock Purchase Agreement.
     4. Each reference in the Stock Purchase Agreement shall, unless the context
otherwise requires, mean the Stock Purchase Agreement as amended by this
Agreement.
     5. The Stock Purchase Agreement, as amended hereby, is in all respects
ratified, approved and confirmed.
     6. This Agreement may be executed in any number of counterparts, all of
which together make and shall constitute one and the same instrument and any of
the parties hereto may execute this Agreement by signing any such counterpart.
     7. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN
ACCORDANCE WITH THE LAWS OF THE PROVINCE OF ALBERTA AND FEDERAL LAWS OF CANADA
APPLICABLE THERETO WITHOUT GIVING EFFECT TO CHOICE OF LAW PRINCIPLES. THE
PARTIES HERETO AGREE THAT THE COURTS OF THE PROVINCE OF ALBERTA SHALL HAVE
EXCLUSIVE JURISDICTION TO DETERMINE ALL DISPUTES AND CLAIMS ARISING BETWEEN THE
PARTIES HERETO.
     IN WITNESS WHEREOF, the undersigned has signed this Agreement as of
August 31, 2005.

            PRECISION DRILLING CORPORATION
      By:   /s/ Michael J. McNulty         Name:   Michael J. McNulty       
Title:   Senior Vice President, Operations, Finance     

            WEATHERFORD INTERNATIONAL LTD.
      By:   /s/ Burt M. Martin         Name:   Burt M. Martin        Title:  
Senior Vice President, General Counsel & Secretary     

 